Case 1:20-cv-00631-RMB Document 20-9 Filed 02/18/20 Page 1 of 59




              EXHIBIT I
      Case
      Case1:20-cv-00631-RMB
           1:08-cv-00312-VSB Document
                             Document 20-9 Filed06/19/12
                                      232 Filed  02/18/20 Page
                                                          Page12of
                                                                 of58
                                                                    59




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re: Methyl Tertiary Butyl Ether ("MTBE")   Master File No. 1:00-1898 (SAS)
Products Liability Litigation                 MDL 1358 (SAS)
                                              M21-88

                                    )
NEW    JERSEY    DEPARTMENT      OF )          Case No. 08 Civ. 00312 (SAS)
ENVIRONMENTAL PROTECTION; THE )
COMMISSIONER OF THE NEW JERSEY )                  FOURTH AMENDED
DEPARTMENT OF ENVIRONMENTAL )                        COMPLAINT
PROTECTION;           and       THE)
ADMINISTRATOR      OF      THE NEW )               Jury Trial Demanded
JERSEY SPILL COMPENSATION FUND,     )
                                    )
                  Plaintiffs,       )
                                    )
           v.                       )
                                    )
ATLANTIC RICHFIELD COMPANY;         )
BP AMERICA, INC.;                   )
BP AMOCO CHEMICAL COMPANY;          )
BP AMOCO CORPORATION;               )
BP PRODUCTS NORTH AMERICA, INC.; )
CHEVRON CORPORATION;                )
CHEVRON U.S.A., INC.;               )
CITGO PETROLEUM CORPORATION;        )
COASTAL EAGLE POINT OIL             )
COMPANY;                            )
CONOCOPHILLIPS COMPANY;             )
CROWN CENTRAL PETROLEUM             )
CORPORATION;                        )
CUMBERLAND FARMS, INC.;             )
DUKE ENERGY MERCHANTS, LLC;         )
EL PASO CORPORATION;                )
EQUILON ENTERPRISES, LLC;           )
EXXONMOBIL CORPORATION;             )
EXXONMOBIL OIL CORPORATION;         )
GEORGE E. WARREN CORPORATION;       )
GETTY PETROLEUM MARKETING,          )
INC.;                               )
GETTY PROPERTIES CORP.;             )
GIANT YORKTOWN, INC.;               )
GULF ACQUISITION LLC;               )
GULF OIL LIMITED PARTNERSHIP;       )
       Case
       Case1:20-cv-00631-RMB
            1:08-cv-00312-VSB Document
                              Document 20-9 Filed06/19/12
                                       232 Filed  02/18/20 Page
                                                           Page23of
                                                                  of58
                                                                     59




HESS CORPORATION;                 )
KEWANEE INDUSTRIES, INC.;         )
LYONDELL CHEMICAL COMPANY;        )
LYONDELL-CITGO REFINING, LP;      )
LUKOIL AMERICAS CORPORATION;      )
MARATHON OIL CORPORATION;         )
MARATHON PETROLEUM COMPANY,       )
LLC;                              )
MOBIL CORPORATION;                )
MOTIV A ENTERPRISES, LLC;         )
THE PREMCOR REFINING GROUP, INC.; )
ROSEMORE INC.;                    )
SHELL OIL COMPANY;                )
SHELL OIL PRODUCTS COMPANY LLC; )
SHELL TRADING (US) COMPANY;       )
SUNOCO, INC.;                     )
SUNOCO, INC.(R&M);                )
TOTAL PETROCHEMICALS USA, INC.;   )
ULTRAMAR ENERGY, INC.;            )
UL TRAMAR LIMITED;                )
UNOCAL CORPORATION;               )
VALERO ENERGY CORPORATION;        )
VALERO MARKETING AND SUPPLY)
COMPANY;                          )
VALERO REFINING COMPANY-NEW       )
JERSEY;                           )
VALERO REFINING & MARKETING       )
COMPANY;                          )
VITOL S.A.;                       )
WESTERN REFINING, INC.; and       )
"DOES" 1-99 (Names Fictitious),   )
                                  )
                  Defendants.     )
                                  )




       Plaintiffs New Jersey Department of Environmental                  Protection ("DEP"),      the

Commissioner of the New Jersey Department of Environmental Protection ("Commissioner"),

and the Administrator of the New Jersey Spill Compensation Fund ("Administrator")

(collectively "the Plaintiffs"), having their principal offices at 401 East State Street in the City of


                                                  2
       Case
       Case1:20-cv-00631-RMB
            1:08-cv-00312-VSB Document
                              Document 20-9 Filed06/19/12
                                       232 Filed  02/18/20 Page
                                                           Page34of
                                                                  of58
                                                                     59




Trenton, County of Mercer, State of New Jersey, file this Fourth Amended Complaint (the

"Complaint") against the above-named defendants (collectively "the Defendants"); and allege as

follows:

       SUMMARY OF THE CASE

        1.     Plaintiffs DEP and the Administrator bring this action under the Spill

Compensation and Control Act (the "Spill Act"), N.J.S.A. 58:10-23.11 to -23.24, and the

common law, and plaintiff Commissioner brings this action under the Water Pollution Control

Act (the "WPCA"), N.J.S.A. 58:lOA-1 to -35, in order to protect and to remedy important state

interests affected by widespread contamination of the waters of the State of New Jersey (the

"State") with methyl tertiary butyl ether ("MTBE"), a chemical used in some gasoline.             In

addition to seeking treatment of contaminated water used for public and private drinking water,

the plaintiffs also seek, among other things, the costs to restore all MTBE contaminated waters

of the State to their pre-discharge condition as well as damages for the loss of value of the waters

of the State pursuant to the Spill Act and New Jersey common law. Plaintiff, DEP, is vested

with the authority to protect and seek compensation for any injury to these valuable resources on

behalf of the State, which is the trustee, for the benefit of its citizens, of all natural resources

within its borders or subject to its jurisdiction. The State's interests under the Spill Act are not

dependent upon the economic use of the waters of the State.

       2.      The "waters of the State" include all ground waters and all fresh potable surface

waters, which include Class FW and Class PL surface waters, within the boundaries of this State

or subject to its jurisdiction.   See N.J.S.A. 58:10A-3t; see also N.J.A.C. 7:9B-1.4 & l.12.

"Waters of the State" also include all source waters that could impact the quality of ground

waters or Class FW or Class PL surface waters. It is possible to determine whether particular

                                                 3
       Case
       Case1:20-cv-00631-RMB
            1:08-cv-00312-VSB Document
                              Document 20-9 Filed06/19/12
                                       232 Filed  02/18/20 Page
                                                           Page45of
                                                                  of58
                                                                     59




geographic portions of surface water bodies fall within Class FW or Class PL by reference to

N.J.A.C. 7:9B-1.15. For purposes of this Complaint, Class SE and SC waters, which are defined

by the New Jersey Surface Water Quality Standards as saline coastal waters and estuaries,

N.J .A.C. 7 :9B-1.4, are not "waters of the State." For purposes of this Complaint, "waters of the

State" do not include ground waters underlying or surface waters on federally owned properties,

such as army and navy bases.

       3.      MTBE discharges have been detected in waters of the State at service stations,

refineries, and terminals throughout New Jersey. Defendants know the location of sites where

MTBE has been discharged. The waters of the State that have been affected by these discharges

include waters located directly beneath, on, or adjacent to these discharge sites, and waters that

are hydrogeologically connected to waters beneath, on, or adjacent to these discharge sites.

Defendants are aware of sites where waters of the State have been impacted by discharges

because Defendants are required by law to investigate impacts to waters at sites where discharges

have occurred, including potential impacts to wells used to supply drinking water.

       4.      The waters of the State constitute limited, precious and invaluable public natural

resources that are held in trust for the benefit of all New Jersey citizens, and for which plaintiffs

DEP, the Administrator, and the Commissioner have the authority and responsibility to protect,

conserve and manage in the interest of present and future generations of its citizens.             The

plaintiffs seek relief in this case for all MTBE contaminated or threatened waters of the State.

       5.      The Defendants in this action are major oil and chemical companies that designed

and/or manufactured MTBE and/or supplied gasoline containing MTBE within the State, and/or

affecting waters of the State. The Defendants include MTBE manufacturers and refiners and

major-brand marketers of gasoline containing MTBE, which was entered and continues to be

                                                 4
       Case
       Case1:20-cv-00631-RMB
            1:08-cv-00312-VSB Document
                              Document 20-9 Filed06/19/12
                                       232 Filed  02/18/20 Page
                                                           Page56of
                                                                  of58
                                                                     59




entered into the stream of the State's commerce and which has injured and continues to injure the

waters of the State.

       6.      The Defendants' manufacture or use of MTBE in gasoline has created an

unprecedented threat to waters of the State, including many public and private drinking water

supplies, all of which the State holds in trust for the benefit of its citizens. This includes the

costs to treat MTBE contaminated water used by public community water supply wells, public

non-community water supply wells, and private domestic water supply wells. The plaintiffs also

seek the costs to restore all MTBE contaminated waters of the State to their pre-discharge

condition as well as damages for the loss of value of the waters of the State pursuant to the Spill

Act and New Jersey common law.

       7.      Unlike other gasoline constituents, MTBE contaminates and spreads in water

resources quickly, and hides and resists removal and treatment, thereby presenting a serious

threat to the waters of the State. MTBE has already contaminated numerous drinking water

sources in the State and threatens to contaminate many more, as a result of normal and foreseen

storage and the purchase and use of gasoline by the State's residents.

       8.      In addition to producing and/or supplying MTBE or gasoline containing MTBE

for importation into and/or sale within the State, the Defendants knowingly and willfully

promoted, marketed and sold MTBE and gasoline and other petroleum products (hereinafter

collectively, "gasoline") containing MTBE, when they knew or reasonably should have known

that MTBE would be discharged into the environment and pollute the waters of the State in

violation of New Jersey law, and would interfere with the Plaintiffs' interests in protecting and

preserving such waters and threaten public health and welfare and the environment, as has

occurred and is continuing to occur within the State.

                                                 5
      Case
      Case1:20-cv-00631-RMB
           1:08-cv-00312-VSB Document
                             Document 20-9 Filed06/19/12
                                      232 Filed  02/18/20 Page
                                                          Page67of
                                                                 of58
                                                                    59




       9.      The Defendants, among other things:

               (a)    designed, manufactured, formulated, refined, set specifications for,

              exchanged, promoted, marketed and/or otherwise supplied (directly or indirectly)

               gasoline containing MTBE that was delivered into the State (or areas affecting the

               waters of the State), such that discharges of MTBE contaminate and threaten the

              waters of the State;

              (b)     were legally responsible for and committed each of the multiple tortious

              and wrongful acts alleged in this Complaint;

              (c)     participated in one or more enterprises to promote MTBE and/or gasoline

              containing MTBE, despite the availability of reasonable alternatives and their

              actual or constructive knowledge that the pollution alleged herein would be the

              inevitable result of their conduct; and

              (d)     in doing the tortious and wrongful acts alleged in this Complaint, acted in

              the capacity of joint-venturer, partner, agent, principal, successor-in-interest,

              survIvmg corporation, fraudulent transferee, fraudulent transferor, controller,

              alter-ego, co-conspirator, licensee, licensor, patent holder and/or indemnitor of

              each of the named Defendants.

       10.    At all times relevant to this action, the Defendants together controlled virtually

the entire market for gasoline containing MTBE in New Jersey.

       11.    To the extent any act or omission of any of the Defendants is alleged in this

Complaint, the officers, directors, agents, employees or representatives of each such Defendant

committed or authorized each such act or omission, or failed to adequately supervise or properly

control or direct their employees while engaged in the management, direction, operation or

                                                6
       Case
       Case1:20-cv-00631-RMB
            1:08-cv-00312-VSB Document
                              Document 20-9 Filed06/19/12
                                       232 Filed  02/18/20 Page
                                                           Page78of
                                                                  of58
                                                                     59




control of the affairs of such Defendants, and did so while acting within the scope of their duties,

employment or agency.

        12.    MTBE can cause significant adverse health effects, and, even at very low

concentrations, can render drinking water foul, putrid and unfit for human consumption. As a

result of these properties, MTBE and other products have caused, are causing, and will continue

to cause harm to the waters of the State. Remedying such harm has cost, is costing, and will cost

the State a tremendous amount of financial and human resources that ultimately will adversely

impact the State's financial and human resources, including those of the plaintiff DEP and the

New Jersey Spill Compensation Fund ("the Spill Fund"), for years to come.

        13.    Under New Jersey law the Defendants are strictly liable for manufacturing and

supplying a defective product and failing to provide adequate warnings in connection therewith;

liable for creating a public nuisance; strictly liable for discharging MTBE into the waters of the

State or for being in any way responsible for the MTBE that was discharged into the waters of

the State; liable for trespass upon the waters of the State; liable for negligently causing damage

to the waters of the State; liable for unfair and deceptive business acts; and liable for all resulting

damages, including all costs to investigate, clean up and remove, monitor, prevent, abate,

contain, and otherwise respond to any contamination or threatened contamination from MTBE,

to restore and protect waters of the State, and to compensate the State for the lost interim value

and benefits of the waters of the State as a result of the contamination of the waters of the State.

The Plaintiffs also allege that certain Defendants are liable for enhanced damages to reflect the

aggravating circumstances of such Defendants' wanton, malicious and oppressive conduct.




                                                  7
       Case
       Case1:20-cv-00631-RMB
            1:08-cv-00312-VSB Document
                              Document 20-9 Filed06/19/12
                                       232 Filed  02/18/20 Page
                                                           Page89of
                                                                  of58
                                                                     59




        PLAINTIFFS

        14.     Plaintiff DEP is a principal department within the Executive Branch of the State

government, vested with the authority to conserve and protect natural resources, protect the

environment, prevent pollution, and protect the public health and safety. N.J.S.A. 13:1D-9. In

addition, the State is the trustee, for the benefit of its citizens, of all natural resources within its

jurisdiction, for which plaintiff DEP is vested with the authority to protect this public trust and to

seek compensation for any injury to the natural resources of this State. NJ.S.A. 58:10-23.l1a.

        15.     Plaintiff Commissioner is the Commissioner of plaintiff DEP. N.J.S.A. 58: 10-

23.11b. and N.J.S.A. 58:10A-3. In this capacity, plaintiff Commissioner is vested by law with

various powers and authority, including those conferred by plaintiff DEP's enabling legislation,

N.J.S.A. 13:1D-l to -19.

        16.    Plaintiff Administrator is the chief executive officer of the Spill Fund. N.J.S.A.

58:10-23.l1j. As chief executive officer of the Spill Fund, plaintiff Administrator is authorized

to approve and pay any cleanup and removal costs plaintiffDEP incurs, N.J.S.A. 58:10-23.l1f.c.

and d., and to certify the amount of any claim to be paid from the Spill Fund, N.J.S.A. 58:10-

23.11j.d.

        17.    The State also has a significant property interest in the waters of the State and

plaintiffs DEP and the Commissioner have statutory obligations to protect the quality of such

waters. The contamination of waters of the State by MTBE constitutes injury to the environment

and to property held in public trust by the State for which the State, through plaintiffs DEP and

the Administrator, seeks damages as parens patriae and under the public trust doctrine.

        18.    Plaintiffs DEP and the Administrator seek the recovery of any costs and damages

that any private or public well owner has incurred and will incur as a result of discharges of

                                                   8
      Case
       Case1:20-cv-00631-RMB
            1:08-cv-00312-VSB Document
                              Document20-9 Filed 06/19/12
                                       232 Filed 02/18/20 Page
                                                          Page 9
                                                               10ofof58
                                                                      59




MTBE.

        19.    To the extent that plaintiffs DEP and the Administrator have previously settled

with one or more of the Defendants for particular natural resource damages at certain sites, such

natural resources at such sites are not included in this Complaint.

        DEFENDANTS

        20.    Atlantic Richfield Company ("ARCO") (d/b/a ARCO Products Company, f/k/a

ARCO Petroleum Co. and a/k/a ARCO) is a Delaware corporation with its principal place of

business at 515 S. Flower Street, Los Angeles, California. Defendant BP Amoco Corporation

acquired ARCO in 2000.

        21.    BP America, Inc. ("BP America") is a Delaware corporation with its principal

place of business at 4101 Winfield Road, Warrenville, Illinois.

        22.    BP Amoco Chemical Company ("BP Amoco Chemical") is a Delaware

corporation with its principal place of business at 4101 Winfield Road, Warrenville, Illinois,

        23.    BP Amoco Corporation ("BP Amoco") is an Indiana corporation with its principal

place of business at 4101 Winfield Road, Warrenville, Illinois.

        24.    BP Products North America, Inc. ("BP Products NA") is a Maryland corporation

with its principal place of business at 4101 Winfield Road, Warrenville, Illinois. The term "BP"

as used in this Complaint refers to BP America, BP Amoco Chemical, BP Amoco, and BP

Products NA.

        25.     Chevron Corporation ("Chevron Corp.") is a Delaware corporation with its

principal place of business at 6001 Bollinger Canyon Road, San Ramon, California. Defendant

Chevron Corp. is the successor-in-interest to ChevronTexaco Corporation, and successor-in-

interest to Texaco, Inc. ("Texaco, Inc.").

                                                 9
      Case
      Case1:20-cv-00631-RMB
           1:08-cv-00312-VSB Document
                             Document 20-9 Filed06/19/12
                                      232 Filed 02/18/20 Page
                                                         Page10
                                                              11of
                                                                of58
                                                                   59




       26.     Chevron U.S.A., Inc. ("Chevron U.S.A.") is a Pennsylvania corporation with its

principal place of business at 6001 Bollinger Canyon Road, San Ramon, California. The term

"Chevron" as used in this Complaint refers to Chevron Corp. and Chevron U.S.A.

       27.     Citgo Petroleum Corporation ("Citgo") is a Delaware Corporation with its

principal place of business at 6100 South Yale Avenue, Tulsa, Oklahoma.

       28.     Coastal Eagle Point Oil Company ("Coastal Eagle") is a Delaware corporation

with its principal place of business at Routes 130 and 1-295, Westville, New Jersey. Defendant

Sunoco, Inc. acquired defendant Coastal Eagle in 2003.

       29.     ConocoPhillips Company ("ConocoPhillips") is a Delaware corporation with its

principal place of business at 600 North Dairy Ashford, Houston, Texas. ConocoPhillips was

formed as a result of a merger in 2002 of Conoco, Inc. and Phillips Petroleum Company, and is

the successor to Conoco, Inc. and Phillips Petroleum Company. Defendant ConocoPhillips is

also the successor to Tosco Corporation, including its subsidiary Tosco Refining, LP, which was

acquired by Phillips Petroleum Company in 2001.

       30.     Crown Central Petroleum Corporation ("Crown Central") is a Maryland

corporation with its principal place of business at 1 North Charles Street, Baltimore, Maryland.

       31.     Duke Energy Merchants, LLC ("Duke Energy Merchants") is a Delaware limited

liability company with its principal place of business at 5400 Westheimer Court, Houston, Texas.

       32.     EI Paso Corporation ("El Paso") is a Delaware corporation with its principal place

of business at 100 1 Louisiana Street, Houston, Texas. Defendant EI Paso is the successor to EI

Paso Merchant Energy Petroleum Company and EI Paso Marketing, L.P.

       33.     Equilon Enterprises, LLC ("Equilon") is a Delaware limited liability company

with its principal place of business at 1100 Louisiana Street, Houston, Texas. Defendant Equilon

                                                10
      Case
      Case1:20-cv-00631-RMB
           1:08-cv-00312-VSB Document
                             Document 20-9 Filed06/19/12
                                      232 Filed 02/18/20 Page
                                                         Page11
                                                              12of
                                                                of58
                                                                   59




does business as Shell Oil Products US both individually and as successor to a merger to Equiva

Service, LLC.

       34.      ExxonMobil Corporation ("ExxonMobil Corp.") is a New Jersey corporation with

its principal place of business at 5959 Las Colinas Boulevard, Irving, Texas.          Defendant

ExxonMobil was formed as a result of a merger in 1999 of Mobil Oil Corporation and Exxon

Corporation.

       35.      ExxonMobil Oil Corporation ("ExxonMobil Oil") is a New Jersey corporation

with its principal place of business at 5959 Las Colinas Boulevard, Irving, Texas. The term

"ExxonMobil" as used in this Complaint refers to defendants ExxonMobil Corp., ExxonMobil

Oil, and Mobil Corporation.

       36.      George E. Warren Corporation ("George E. Warren Corp.") is a Massachusetts

corporation with its principal place of business at 3001 Ocean Drive, Vero Beach, Florida.

       37.      Getty Petroleum Marketing, Inc. ("Getty Petroleum") is a Maryland corporation

with its principal place of business at 1500 Hempstead Turnpike, East Meadow, New York.

       38.      Getty Properties Corp. ("Getty Properties") is a Delaware corporation with its

principal place of business at 125 Jericho Turnpike, Jericho, N ew York.

       39.      Giant Yorktown, Inc. ("Giant Yorktown") is a Delaware corporation with its

principal place of business at 23722 N. Scottsdale Road, Scottsdale, Arizona.

       40.      Gulf Acquisition LLC ("Gulf Acquisition") is a Delaware limited liability

company with its principal place of business at 90 Everett Avenue, Chelsea, Massachusetts.

Gulf Acquisition is the general partner of Gulf Oil Limited Partnership.

       41.      Gulf Oil Limited Partnership ("Gulf Oil") is a Delaware limited partnership with

its principal place of business at 90 Everett Avenue, Chelsea, Massachusetts.        Cumberland

                                                11
      Case
      Case1:20-cv-00631-RMB
           1:08-cv-00312-VSB Document
                             Document 20-9 Filed06/19/12
                                      232 Filed 02/18/20 Page
                                                         Page12
                                                              13of
                                                                of58
                                                                   59




Farms, Inc. ("Cumberland Farms"), is a Delaware corporation with its principal place of business

at 100 Crossing Boulevard, Framingham, Massachusetts. Cumberland Farms is the corporate

parent of Gulf Oil. The term "Gulf' as used in this Complaint refers to defendants Gulf Oil, Gulf

Acquisition, and Cumberland Farms.

       42.     Hess Corporation ("Hess") is a Delaware corporation with its principal place of

business at 1185 Avenue of the Americas, New York, New York.

       43.     Kewanee Industries, Inc. ("Kewanee") is a Delaware corporation with its

principal place of business at 2711 Centerville Road, Suite 400, Wilmington, Delaware.

       44.     Lyondell Chemical Company ("Lyondell Chemical") is a Delaware corporation

with its principal place of business at 1221 McKinney Street, Suite 700, Houston, Texas.

       45.     Lyondell-Citgo Refining, LP ("Lyondell-Citgo") is a Texas limited partnership

with its principal place of business at 12000 Lawndale, Houston, Texas. Defendant Lyondell-

Citgo is a wholly owned subsidiary of and is controlled by defendant Lyondell Chemical. The

term "Lyondell," as used in this Complaint, refers to Lyondell Chemical and Lyondell-Citgo.

       46.    Lukoil Americas Corporation ("Lukoil") is a Delaware corporation with its

principal place of business at 1500 Hempstead Turnpike, East Meadow, New York.

       47.    Marathon Oil Corporation ("Marathon") (d/b/a Marathon Oil Company

("Marathon Oil")) is a Delaware limited liability company with its principal place of business at

5555 San Felipe Road, Houston, Texas.

       48.    Marathon Petroleum Company, LLC ("Marathon Petroleum") is a Delaware

limited liability company with its principal place of business at 539 South Main Street, Findlay,

Ohio. Defendant Marathon Petroleum was formerly known as Marathon Ashland Petroleum

Company, LLC.

                                               12
      Case
      Case1:20-cv-00631-RMB
           1:08-cv-00312-VSB Document
                             Document 20-9 Filed06/19/12
                                      232 Filed 02/18/20 Page
                                                         Page13
                                                              14of
                                                                of58
                                                                   59




          49.   Mobil Corporation ("Mobil") is a Delaware corporation with its principal place of

business at 5959 Las Colinas Boulevard, Irving, Texas.

          50.   Motiva Enterprises, LLC ("Motiva") is a Delaware limited liability company with

its principal place of business at 700 Milam Street, Houston, Texas. Defendant Motiva is a

successor in interest to certain entities related to defendant Shell Oil Company, and is owned

and/or controlled by defendant Shell Oil Company.

       51.      The Premcor Refining Group, Inc. ("Premcor") is a Delaware corporation with its

principal place of business at 1700 East Putnam Ave., Old Greenwich, Connecticut.

       52.      Rosemore Inc. ("Rosemore") is a Maryland corporation with its principal place of

business at 1 North Charles Street, Baltimore, Maryland.

       53.      Shell Oil Company ("Shell Oil") (d/b/a Shell and Shell Development Co. Div.) is

a Delaware corporation with its principal place of business at One Shell Plaza, 910 Louisiana

Street, Houston, Texas.

       54.      Shell Oil Products Company LLC ("Shell Oil Products") is a Delaware limited

liability company with its principal place of business at 910 Louisiana Street, Houston, Texas.

       55.      Shell Trading (US) Company ("Shell Trading US") is a Delaware corporation

with its principal place of business at 910 Louisiana Street, Houston, Texas. The term "Shell" as

used in this Complaint refers to defendants Shell Oil, Shell Oil Products, Shell Trading US, and

Motiva.

       56.      Sunoco, Inc. ("Sunoco, Inc.") (d/b/a Sunoco and/or Sunoco Chemicals) is a

Pennsylvania corporation with its principal place of business at 1735 Market Street, Philadelphia,

Pennsylvania.



                                                13
      Case
      Case1:20-cv-00631-RMB
           1:08-cv-00312-VSB Document
                             Document 20-9 Filed06/19/12
                                      232 Filed 02/18/20 Page
                                                         Page14
                                                              15of
                                                                of58
                                                                   59




       57.     Sunoco, Inc. (R&M) ("Sunoco R&M") is a Pennsylvania corporation with its

principal place of business at 1801 Market Street, Philadelphia, Pennsylvania. The term

"Sunoco" as used in this Complaint refers to defendants Sunoco, Inc. and Sunoco R&M.

       58.     Total Petrochemicals USA, Inc. ("Total") is a Delaware corporation with its

principal place of business at Total Plaza, 1201 Louisiana Street, Suite 1800, Houston, Texas.

       59.     Ultramar Energy, Inc. ("Ultramar Energy") is a Delaware corporation with its

principal place of business at 512 Brooklyn Street, Morrisville, Vermont.

       60.     Ultramar Limited ("Ultramar") is a Canadian corporation with its principal place

of business at 2200 McGill College, Montreal, Quebec, Canada.

       61.     Unocal Corporation ("Unocal") (f/k/a, Union Oil Company of California) is a

Delaware corporation with its principal place of business at 2141 Rosencrans Avenue, Suite

4000, EI Segundo, California. Unocal is a wholly owned subsidiary of Chevron Corporation.

       62.     Valero Energy Corporation ("Valero Energy") (f/k/a Saber Energy, Inc. and

Valero Refining and Marketing Company), is a Delaware corporation with its principal place of

business at One Valero Way, San Antonio, Texas.

       63.     Valero Marketing and Supply Company ("Valero Marketing") is a Delaware

corporation with its principal place of business at One Valero Way, San Antonio, Texas.

       64.     Valero Refinery Company - New Jersey ("Valero N.J.") is a Delaware

corporation with its principal place of business at 800 Billingsport Rd., Paulsboro, New Jersey.

       65.     Valero Refining & Marketing Company ("Valero Refining and Marketing") is a

Delaware corporation with its principal place of business at One Valero Way, San Antonio,

Texas. The term "Valero" as used in this Complaint refers to defendants Valero Energy, Valero

Marketing, Valero N.J., and Valero Refining and Marketing.

                                                14
      Case
      Case1:20-cv-00631-RMB
           1:08-cv-00312-VSB Document
                             Document 20-9 Filed06/19/12
                                      232 Filed 02/18/20 Page
                                                         Page15
                                                              16of
                                                                of58
                                                                   59




       66.     Vitol S.A. ("Vito I") is a Swiss corporation with its principal place of business at

1100 Louisiana Street, Suite 5500, Houston, Texas. Defendant Vitol also does business as Vitol

S.A., Inc. or is alternately known as Vitol S.A., Inc. The term "Vitol" as used in this Complaint

refers to defendant Vitol and Vitol S.A., Inc.

       67.      Western Refining, Inc. ("Western Refining") is a Delaware corporation with its

principal place of business at 6500 Trowbridge Drive, El Paso, Texas.

       68.     "Does" 1 through 99 are corporations, partnerships, associations, natural persons

or other entities that are not presently known to the Plaintiffs, certain of which are corporate

successors to, predecessors of, assigns of, or are otherwise related to other Defendants, and as

well are manufacturers, refiners, blenders, distributors, suppliers, marketers, and retailers of

MTBE. The true names and identities of Does 1 through 99 are not known to the Plaintiffs, and

therefore the Plaintiffs sue said Defendants by fictitious names.

       69.     Each Defendant has done, or is doing, business in New Jersey at all times relevant

to this Complaint.

       THEORIES OF LIABILTY

      70.      Each Defendant is jointly and severally liable to the Plaintiffs for the claims set

forth in this Complaint and for all damages arising therefrom. In addition, or in the alternative to

joint and several liability, market share liability, including the commingled product theory, may

be an appropriate theory for liability in this case. Market share liability means that for all acts,

omissions, and conduct set forth in this Complaint, and for all damages arising therefrom, each

Defendant is liable to the Plaintiffs in an amount equal to its respective share of the United States

national market for the MTBE and gasoline containing MTBE.



                                                 15
       Case
       Case1:20-cv-00631-RMB
            1:08-cv-00312-VSB Document
                              Document 20-9 Filed06/19/12
                                       232 Filed 02/18/20 Page
                                                          Page16
                                                               17of
                                                                 of58
                                                                    59




      71.        Market share liability applies to this case to the extent that it may be impossible to

identify the manufacturer or manufacturers who produced gasoline containing MTBE that has

been distributed in New Jersey because the MTBE in such gasoline is fungible and because the

Defendants control a substantial share of the market for such gasoline.

      72.        Identification may be impossible because the Defendants trade, barter, or

otherwise exchange gasoline containing MTBE with one another such that even when the source

of an MTBE plume is identified, the identity of the manufacturer or manufacturers of the

products forming the plume cannot be determined.

       MTBE, ITS CHARACTERICS,                      AND     ITS     RISK     TO    WATERS
       OF THE STATE

       73.       MTBE is a chemical compound produced by combining methanol, a derivative of

natural gas, and isobutylene, a by-product of the gasoline refining process. Because methanol

and isobutylene are readily available compounds, MTBE is inexpensive to manufacture. As used

in this Complaint, MTBE consists not only of methyl tertiary butyl ether, but also the

degradation byproducts of, and contaminants in, commercial grade MTBE, including tertiary

butyl alcohol.

       74.       One way that MTBE contaminates the environment is through discharges,

releases, leaks, overfills, and spills from gasoline storage and delivery systems, including

gasoline stations and gasoline storage, transfer, delivery, and dispensing systems ("gasoline

storage and delivery systems").

       75.       As a result of its physical characteristics, MTBE finds unique pathways into the

environment from gasoline storage and delivery systems and is more readily discharged from

such systems than conventional gasoline components.


                                                   16
         Case
         Case1:20-cv-00631-RMB
              1:08-cv-00312-VSB Document
                                Document 20-9 Filed06/19/12
                                         232 Filed 02/18/20 Page
                                                            Page17
                                                                 18of
                                                                   of58
                                                                      59




         76.   Once discharged to the environment, MTBE's umque characteristics cause

extensive environmental contamination and a corresponding threat to the public health and

welfare beyond that caused by gasoline that does not contain MTBE. In particular, the fate and

transport of MTBE in the subsurface differs significantly from that of gasoline constituents that

have historically been of environmental and/or toxicological concern, specifically the "BTEX

compounds" (i.e., benzene, toluene, ethylbenzene, and xylene).

         77.   When discharged into the environment, MTBE separates from other gasoline

constituents in the presence of moisture. In contrast to the BTEX compounds, MTBE has a

strong affinity for water, is easily dissolved and does not readily adhere to soil particles, making

it more mobile and able to penetrate great distances from the source of the discharge.

         78.   In water, MTBE moves freely at approximately the rate of the water's movement,

unlike BTEX compounds, which tend to adhere to soil and float on the surface of water. This

makes MTBE more difficult to find and more difficult to remove or treat than BTEX

compounds.

         79.   MTBE is also more persistent than BTEX compounds because it does not readily

biodegrade in ground water. As a result, MTBE is relatively more difficult and more expensive

to remove from ground water.

         80.   In sum, when MTBE is discharged into the environment, it migrates farther and

faster through soil and water, penetrates deeply into aquifers, resists biodegradation and results

in persistent contamination that is more costly to address. As a result of these properties, MTBE

has contaminated, and continues to contaminate and threaten, vast quantities of the waters of the

State.



                                                 17
          Case
          Case1:20-cv-00631-RMB
               1:08-cv-00312-VSB Document
                                 Document 20-9 Filed06/19/12
                                          232 Filed 02/18/20 Page
                                                             Page18
                                                                  19of
                                                                    of58
                                                                       59




          81.   MTBE also contaminates surface waters through discharges, releases, leaks,

overfills and spills of gasoline associated with, or incident to, certain consumer and commercial

activities. This surface water contamination often threatens to injure or injures waters of the

State.

          82.   It is likely that not all of the MTBE contamination of waters of the State can be

traced to a specific source.

          HISTORY OF MTBE PRODUCTION AND SALE BY THE DEFENDANTS

          83.   Oil companies began blending MTBE into gasoline in the late 1970s. Initially

used as an octane enhancer, MTBE was used throughout the 1980s at low concentrations in some

gasoline by some refiners, primarily in high-octane grades.

          84.   In or about the late 1970s, the United States Environmental Protection Agency

registered MTBE as a fuel additive that does not cause or contribute to the failure of any

emission control device or system, pursuant to section 211 of the Clean Air Act, 42 U.S.C.A. §

7545 ("the CAA"). Such registration did not, and does not, constitute endorsement, certification,

or approval ofMTBE as a fuel additive by any agency of the United States.

          85.   Refiners, including the Defendants, significantly increased their use of MTBE in

gasoline after 1990. In 1990, Congress established the Reformulated Gasoline Program ("RFG

Program") in section 211(k) of the CAA, 42 U.S.C.A. § 7545(k). The RFG Program requires the

use of reformulated gasoline in certain metropolitan areas with high carbon monoxide ("CO")

levels.

          86.   The CAA requires areas of the country with the highest levels of ozone air

pollution ("severe" non-attainment of the National Ambient Air Quality Standards ("NAAQS"))

to implement the RFG Program. As of January 1,1995, nine severe ozone non-attainment areas

                                                18
      Case
      Case1:20-cv-00631-RMB
           1:08-cv-00312-VSB Document
                             Document 20-9 Filed06/19/12
                                      232 Filed 02/18/20 Page
                                                         Page19
                                                              20of
                                                                of58
                                                                   59




(including part of New Jersey) were required to implement this program. Although optional for

Cape May and Atlantic counties, New Jersey implemented the RFG program statewide, for ease

of gasoline distribution.

        87.     Refiners, including the Defendants, were not required to add MTBE to their

gasoline, but could introduce any oxygenate including ethanol.

        88.     Reformulated gasoline containing significantly higher quantities of MTBE has

been sold on a virtually universal basis throughout New Jersey since 1995.

        IMPACT OF MTBE ON THE WATERS OF THE STATE

        89.     MTBE contamination has injured, and continues to injure and threaten, the waters

of the State, and threatens the health, safety and welfare of the citizens of the State.

        90.     Federal and other studies link MTBE to a variety of adverse health effects.

        91.    The State has established a health-based Primary Maximum Contaminant Level

("MCL") for MTBE of 70 parts per billion ("ppb").

        92.    The establishment of the health-based MCL for MTBE triggers certain state

regulatory requirements if that level is exceeded in drinking water supplies.              Such state

requirements include required investigatory and remedial action to protect public health and the

environment and remedial actions by public water suppliers.

        93.     In addition to the health and environmental risks posed by MTBE in drinking

water supplies, MTBE can render water supplies undrinkable by changing the taste and odor of

water. Many individuals can smell and/or taste MTBE in drinking water at levels well below the

health-based MCL of 70 ppb.

        94.     MTBE has been found in drinking water supplies throughout the State in varying

concentrations and at varying times. MTBE has been detected in point of entry samples of 15%

                                                  19
       Case
       Case1:20-cv-00631-RMB
            1:08-cv-00312-VSB Document
                              Document 20-9 Filed06/19/12
                                       232 Filed 02/18/20 Page
                                                          Page20
                                                               21of
                                                                 of58
                                                                    59




of public water supplies that have been tested statewide. MTBE also has been detected in private

domestic wells statewide. On behalf of the citizens of New Jersey, the Plaintiffs seek to recover

the costs to treat such MTBE contaminated water in public supplies and domestic wells.

        95.    The injuries to the waters of the State caused and/or threatened by the

Defendants' conduct as alleged herein constitute an unreasonable interference with natural

resources that the State holds in trust for the benefit of its citizens. Such injuries also constitute

damages to limited, precious and invaluable public natural resources in which the State has a

significant property and quasi-sovereign interest. The State's unique interest in protecting the

quality of its waters constitutes a reasonable basis for the Plaintiffs to seek damages for

restoration of such waters.



       STATE REGULATION OF MTBE

        96.    MTBE is regulated as a hazardous substance under environmental statutes,

including N.J.S.A. 58: 10-23.11 to -23.24, as well as under other statutes and rules designed to

protect the State's waters.

       97.     MTBE contamination is associated with all transportation, storage and use of

gasoline containing MTBE.




                                                 20
        Case
        Case1:20-cv-00631-RMB
             1:08-cv-00312-VSB Document
                               Document 20-9 Filed06/19/12
                                        232 Filed 02/18/20 Page
                                                           Page21
                                                                22of
                                                                  of58
                                                                     59




        98.    Plaintiffs DEP and the Administrator provide funding for remediation, including

investigation, individual third-party damages, water treatment, water lines, and other activities

related to MTBE contamination in the State through State-administered pollution reimbursement

funds, such as the Spill Fund under N.J.S.A. 58:10-23.1li, and through general funding.

        99.    Plaintiffs DEP and the Administrator have incurred, are incurring, and will

continue to incur, significant costs and expenses in addressing discharges of MTBE into the

environment and into waters of the State.

        DEFENDANTS WERE AWARE OF THE HARMS MTBE'S ADDITION
        INTO GASOLINE AND PLACEMENT IN NEW JERSEY'S STREAM OF
        COMMERCE WOULD CAUSE THE WATERS OF THE STATE

        100.   Among other things, the Defendants knew, or reasonably should have known,

that:

               (a)    the gasoline distribution and retail system throughout the State contained

               leaking gasoline storage and delivery systems;

               (b)    MTBE is more readily discharged from gasoline storage and delivery

               systems than the constituents of conventional gasoline; and

               (c)    discharges of MTBE into the environment would be an inevitable

               consequence of placing MTBE into the stream of commerce in the absence of

               precautionary measures to prevent or mitigate such discharges - measures that the

               Defendants failed to take.

        101.   The Defendants also knew, or reasonably should have known, that, unlike the

constituents of conventional gasoline, MTBE, when discharged into the environment, would

move great distances, mix easily with water, resist biodegradation, render drinking water unsafe



                                               21
      Case
      Case1:20-cv-00631-RMB
           1:08-cv-00312-VSB Document
                             Document 20-9 Filed06/19/12
                                      232 Filed 02/18/20 Page
                                                         Page22
                                                              23of
                                                                of58
                                                                   59




and/or non-potable, and require significant expenses to find and remove from public and private

drinking water supplies.

        102.    Despite knowing the devastating risk of drinking water contamination posed by

MTBE, and despite the availability of reasonable alternatives, including adequate warnings, the

Defendants failed to warn customers, retailers, regulators or public officials, including the

Plaintiffs, and failed to take any other precautionary measures to prevent or mitigate such

contamination. Instead, the Defendants promoted MTBE, and gasoline containing MTBE, as

environmentally sound products appropriate for widespread use. Moreover, certain Defendants

engaged in separate and joint activities to suppress, conceal and/or discredit studies and other

information regarding the hazards of MTBE. The Defendants' wrongful conduct, among other

things, encouraged the State to participate in the federal reformulated gasoline program without a

full understanding of the risks to the waters of the State, which resulted in:

                (a)     a dramatic increase in the use and presence of gasoline containing MTBE

                in the State;

                (b)     the consequent injuries to the waters of the State; and

                (c)     the substantial damages incurred by plaintiffs DEP and the Administrator

                in response thereto.

        103.    At all relevant times, the Defendants have represented to purchasers of MTBE

and/or gasoline containing MTBE, as well as to the public and government agencies, that such

products were environmentally sound and appropriate for widespread production, distribution,

sale and use.    Indeed, the Defendants represented that gasoline containing MTBE could be

handled in the same fashion as conventional gasoline, and required no special measures to

protect against, respond to, or mitigate suspected discharges to the subsurface.

                                                 22
      Case
      Case1:20-cv-00631-RMB
           1:08-cv-00312-VSB Document
                             Document 20-9 Filed06/19/12
                                      232 Filed 02/18/20 Page
                                                         Page23
                                                              24of
                                                                of58
                                                                   59




       104.    The Defendants knew, or reasonably should have known, that:

               (a)     MTBE would escape from gasoline storage and delivery systems more

               readily than the constituents of conventional gasoline;

               (b)     gasoline storage and delivery systems in the State were not designed to

               prevent any and all leakage of gasoline containing MTBE; and

               (c)     the operators and users of gasoline storage and delivery systems either: (i)

               were unaware of the special hazards posed by MTBE and the steps necessary to

               eliminate or mitigate those hazards; or (ii) would fail to take such steps.

       105.    The Defendants further exacerbated the situation by continued unreasonable and

negligent acts, including providing gasoline containing MTBE to gasoline stations without either

providing appropriate warnings or taking other precautions adequate to prevent or mitigate

discharges of MTBE to the subsurface. The Defendants did so despite the fact that they knew, or

reasonably should have known, that discharges of MTBE were substantially certain to occur,

because a substantial percentage of those gasoline stations would and, in fact, did:

               (a)     place the gasoline into inadequate and leaking gasoline storage and

               delivery systems;

               (b)     suffer the routine spillage of appreciable quantities of gasoline containing

               MTBE in connection with the filling of storage tanks and the use of gasoline

               dispensing systems;

               (c)     fail to take adequate measures to monitor, detect, report, and respond to

               discharges of MTBE; and

               (d)     fail to take adequate precautions to investigate, contain, and clean up and

               remove discharges of MTBE.

                                                 23
         Case
         Case1:20-cv-00631-RMB
              1:08-cv-00312-VSB Document
                                Document 20-9 Filed06/19/12
                                         232 Filed 02/18/20 Page
                                                            Page24
                                                                 25of
                                                                   of58
                                                                      59




         106.   The widespread problems of gasoline spillage and leaking gasoline storage and

delivery systems were well known to the Defendants prior to the introduction of MTBE into the

State. At least as early as the mid-1960s, the Defendants knew, or reasonably should have

known, that gasoline storage and delivery systems generally suffer significant and widespread

leaks and failures, and discharge gasoline products into the environment, including into ground

water.

         107.   Defendants Hess, Citgo, Chevron, ConocoPhillips, EI Paso, ExxonMobil, Gulf,

Shell, Sunoco, Valero, BP, Unocal, and ARCO not only knew about the widespread problems of

leaking gasoline storage and delivery systems generally, but, at all times relevant to this action,

had first-hand knowledge and experience regarding leaking gasoline storage and delivery

systems and discharges of MTBE to ground water therefrom. These Defendants obtained such

first-hand knowledge and experience because each of them owned and operated individual

gasoline stations with leaking gasoline storage and delivery systems, including gasoline stations

in the State, and/or exercised control over such gasoline stations through a variety of means,

including written agreements, inspection rights, prescribing certain procedures and operating

practices, prescribing specifications for products, conditions on sale of branded goods,

agreements obligating such stations to acquire, store and sell gasoline containing MTBE, and

training. Despite the first-hand knowledge that contamination of waters of the State with MTBE

was the inevitable result of their conduct, these Defendants continued to refine, market, promote,

and supply gasoline containing MTBE.

         DEFENDANTS' PROMOTION OF MTBE

         108.   The Defendants, all of whom have promoted the use of gasoline containing

MTBE for its purported environmental benefits, knew or should have known of the grave harm

                                                24
       Case
       Case1:20-cv-00631-RMB
            1:08-cv-00312-VSB Document
                              Document 20-9 Filed06/19/12
                                       232 Filed 02/18/20 Page
                                                          Page25
                                                               26of
                                                                 of58
                                                                    59




and threat to public health, safety and welfare and the environment represented by the

proliferating use of MTBE, including widespread pollution of surface and ground water with

MTBE; contamination of public and private drinking water supplies by this harmful and noxious

compound; the rendering of drinking water supplies unfit and unusable for consumption; and

increased costs to plaintiffs DEP and the Administrator in addressing MTBE contamination of

waters of the State.

        109.   The manufacturers, refiners and suppliers of MTBE and gasoline containing

MTBE had a duty and breached their duty to evaluate and test MTBE adequately and thoroughly

to determine its environmental fate and transport characteristics and potential human health and

environmental impacts before they produced and sold MTBE and gasoline containing MTBE.

They also had a duty and breached their duty to minimize the environmental harm caused by

MTBE and/or gasoline containing MTBE. Furthermore, they had a duty and breached their duty

to take precautions, including warnings, necessary to ensure that gasoline containing MTBE was

properly stored and that all necessary measures to promptly detect, contain, abate and respond to

spills and leaks were instituted. The Defendants failed to adequately evaluate, test, store, warn,

mitigate or otherwise ensure that gasoline containing MTBE would not contaminate waters of

the State. As a direct, indirect and proximate result of these failures, MTBE was discharged into

the environment, causing, and threatening to cause, widespread contamination of the waters of

the State.

        110.   In addition to the negligent and/or reckless conduct alleged herein, defendants

Hess, Citgo, Chevron, ConocoPhillips, ExxonMobil, Gulf, Lyondell, Shell, Sunoco, Valero, BP,

Unocal, ARCO, and Equilon also intentionally failed to warn downstream handlers, the public

and government officials, including the Plaintiffs, as to the threat caused by MTBE and, by

                                               25
       Case
       Case1:20-cv-00631-RMB
            1:08-cv-00312-VSB Document
                              Document 20-9 Filed06/19/12
                                       232 Filed 02/18/20 Page
                                                          Page26
                                                               27of
                                                                 of58
                                                                    59




agreement and tacit understanding among them, each knowingly pursued or took an active part

in a common plan, design and conspiracy to market and promote a product they knew to be

dangerous to the environment. In particular, the Defendants identified in this paragraph formed

and participated in joint task-forces, committees and trade associations for the specific purposes

of suppressing, concealing and minimizing information regarding MTBE hazards.               These

Defendants also engaged in separate and joint activity to mislead government agencies, including

plaintiff DEP, as well as the public, regarding these same dangers. Such Defendants' common

plan, design and conspiracy, and the acts taken in furtherance of such common plan, design and

conspiracy, are a direct, indirect and proximate cause of the MTBE contamination of the waters

of the State.

                                                COUNT I

        (Strict Product Liability Based On Defective Design Against All Defendants)

        111.    The Plaintiffs reallege paragraphs 1 through 110 above, and by this reference

incorporate them as though set forth in full.

        112.    The Defendants designed, manufactured, formulated, promoted, marketed,

distributed, exchanged and/or sold MTBE to refiners, including certain refiner/marketer

Defendants, for use as a component of gasoline.

        113.    The Defendants designed, manufactured, formulated, refined, set specifications

for, exchanged, promoted, marketed and/or otherwise supplied (directly or indirectly) gasoline

containing MTBE that was delivered in the State (or areas affecting the waters of the State).

        114.    The Defendants represented, asserted, claimed and warranted that gasoline

containing MTBE could be used in the same manner as gasoline not containing MTBE, and/or

otherwise did not require any different or special handling or precautions.

                                                  26
      Case
      Case1:20-cv-00631-RMB
           1:08-cv-00312-VSB Document
                             Document 20-9 Filed06/19/12
                                      232 Filed 02/18/20 Page
                                                         Page27
                                                              28of
                                                                of58
                                                                   59




       115.   The Defendants knew that MTBE and/or gasoline containing MTBE were to be

purchased and used without inspection for defects.

       116.   MTBE and/or gasoline containing MTBE are defective and unreasonably

dangerous products because, among other things:

              (a)     MTBE escapes more readily from gasoline storage and delivery systems

              than the constituents of conventional gasoline and other available and viable

              alternative gasoline additives.

              (b)     MTBE causes extensive groundwater contamination when used in its

              foreseeable and intended manner.

              (c)     Even at extremely low concentrations, MTBE renders drinking water

              putrid, foul, and unfit for purveying as drinking water to the public.

              (d)     MTBE poses significant threats to the public health and welfare and the

              environment.

              ( e)    The Defendants failed to conduct reasonable, appropriate or adequate

              scientific studies to evaluate the environmental fate and transport and the potential

              human health effects of MTBE.

              (f)     At all times relevant to this action, feasible alternatives to MTBE that

              would have eliminated the unreasonable danger posed by gasoline containing

               MTBE, without excessive costs or loss of product efficiency, were available to the

               Defendants.

               (g)     Commercial grade MTBE is defectively manufactured when it contains

               and/or degrades into unnecessary but environmentally harmful impurities such as

               tertiary butyl alcohol.

                                                27
       Case
       Case1:20-cv-00631-RMB
            1:08-cv-00312-VSB Document
                              Document 20-9 Filed06/19/12
                                       232 Filed 02/18/20 Page
                                                          Page28
                                                               29of
                                                                 of58
                                                                    59




               (h)        Any limited utility provided by the use of MTBE as a gasoline additive is

                greatly outweighed by the risks and dangers associated with MTBE described

                herein.

        117.    At all times relevant to this action, MTBE and/or gasoline containing MTBE were

dangerous to an extent beyond that which would be contemplated by the ordinary consumer,

and/or the risk of harm to public health and welfare and the environment posed by MTBE and/or

gasoline containing MTBE outweighed the cost to the Defendants of reducing or eliminating

such risk.

        118.   At all times relevant to this action, the distribution, storage, and/or use of MTBE

and/or gasoline containing MTBE and the risks and dangers associated therewith including the

risk of harm to public health and welfare and the environment outweigh any limited utility

provided by MTBE and/or gasoline containing MTBE.

        119.   At all times relevant to this action, MTBE and gasoline containing MTBE were

used in a manner in which they were foreseeably intended to be used and without substantial

change in their condition, and as a proximate result of the defects previously described, MTBE

proximately caused the injuries and damages set forth in this Complaint.

        120.   As a direct and proximate result of the Defendants' acts and omissions as alleged

herein, plaintiffs DEP and the Administrator have incurred, and will continue to incur,

investigation, cleanup and removal, restoration, treatment, monitoring, and other costs and

expenses related to contamination of the waters of the State with MTBE, for which the

Defendants are strictly, jointly and severally liable.

        121.   As a further direct and proximate result of the acts and omISSIOns of the

Defendants alleged in this Complaint, plaintiffs DEP and the Administrator have sustained and

                                                  28
      Case
      Case1:20-cv-00631-RMB
           1:08-cv-00312-VSB Document
                             Document 20-9 Filed06/19/12
                                      232 Filed 02/18/20 Page
                                                         Page29
                                                              30of
                                                                of58
                                                                   59




will sustain other substantial expenses and damages, for which the Defendants are strictly, jointly

and severally liable.

        122.   The injuries to the waters of the State caused and/or threatened by the

Defendants' acts and omissions as alleged herein are indivisible.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs DEP and the Administrator pray that this Court:

               a.       Enter declaratory judgment against the Defendants, jointly and severally,

               for all costs to investigate, clean up and remove, restore, treat, monitor and

               otherwise respond to MTBE in the waters of the State so that such waters are

               restored to their original condition, and for all damages to compensate the citizens

               of New Jersey for the lost interim value and benefits of their water resources

               during all times of injury caused by MTBE, and for such orders as may be

               necessary to provide full relief to address risks to the State, including the costs of:

                               (1)     past and future testing all public and private drinking water

                        supplies for the presence of MTBE;

                               (2)     past and future treatment of all drinking water supplies

                        containing detectable levels of MTBE until restored to non-detectable

                        levels and provision of alternate water supplies, where appropriate; and

                               (3)     past and future monitoring of other waters of the State to

                        detect the presence of MTBE and restoration of such waters to their pre-

                        discharge condition;

               b.       Enter an order assessing the Defendants for all reasonable costs incurred

               related to the investigation, cleanup and removal, restoration, treatment, and

                                                 29
Case
Case1:20-cv-00631-RMB
     1:08-cv-00312-VSB Document
                       Document 20-9 Filed06/19/12
                                232 Filed 02/18/20 Page
                                                   Page30
                                                        31of
                                                          of58
                                                             59




      monitoring, directly or indirectly resulting from the contamination of the waters

      of the State with MTBE;

      c.     Enter an order assessing the Defendants for all reasonable costs that will

      be incurred related to the investigation, cleanup and removal, restoration,

      treatment, and monitoring, directly or indirectly resulting from the contamination

      of the waters of the State with MTBE;

      d.     Enter an order assessing the Defendants for all damages in an amount at

      least equal to the full cost of restoring the waters of the State to their original

      condition prior to the contamination of such waters with MTBE;

      e.     Enter an order assessing the Defendants for all compensatory damages for

      the lost interim value of the waters of the State as a result of the contamination of

      such waters with MTBE;

      f.     Enter an order assessing the Defendants for all other damages sustained by

      plaintiffs DEP and the Administrator as a direct and proximate result of the

      Defendants' acts and omissions alleged herein, including remedial, administrative,

      oversight and legal expenses and compensation for damage to waters of the State;

      g.     Enter an order against the Defendants for all appropriate injunctive relief

      to abate or mitigate the MTBE contamination of waters of the State;

      h.     Enter an order assessing the Defendants for punitive damages           III   an

      amount to be determined by this Court;

      1.     Enter an order against the Defendants requmng them to compensate

      plaintiffs DEP and the Administrator to the extent the Defendants have been, or

      will be, unjustly enriched;

                                       30
      Case
      Case1:20-cv-00631-RMB
           1:08-cv-00312-VSB Document
                             Document 20-9 Filed06/19/12
                                      232 Filed 02/18/20 Page
                                                         Page31
                                                              32of
                                                                of58
                                                                   59




               J.      Award plaintiffs DEP and the Administrator costs and fees in this action,

               including reasonable attorneys' fees, incurred in prosecuting this action, together

               with prejudgment interest, to the full extent permitted by law; and

               k.      Award plaintiffs DEP and the Administrator such other relief as this Court

               deems appropriate.

                                            COUNT II

                           (Public Nuisance Against All Defendants)

       123.    The Plaintiffs reallege paragraphs 1 through 122 above, and by this reference

incorporate them as though set forth in full.

       124.    The negligent, reckless, intentional and ultrahazardous activity of Defendants

alleged herein has resulted in the contamination and pollution of the waters of the State as

alleged herein, and constitutes a public nuisance.




                                                31
      Case
      Case1:20-cv-00631-RMB
           1:08-cv-00312-VSB Document
                             Document 20-9 Filed06/19/12
                                      232 Filed 02/18/20 Page
                                                         Page32
                                                              33of
                                                                of58
                                                                   59




        125.   The public nuisance caused, contributed to, maintained, and/or participated in by

the Defendants has substantially and unreasonably interfered with, obstructed and/or threatened,

among other things, the State's significant property and statutory obligations in and for the

waters of the State, the State's ability, through the Plaintiffs, to protect, conserve and manage the

waters of the State, which are by law precious and invaluable public natural resources held by

the State in trust for the benefit of the public, as well as the rights of the people of the State to

enjoy a water supply free from unacceptable health risk, taste, odor, pollution and contamination.

       126.    Each Defendant, except Lyondell, has, at all times relevant to this action, caused,

maintained, participated in and/or assisted in the creation of such public nuisance. Among other

things, each Defendant except Lyondell is a substantial contributor to such public nuisance as

follows:

               (a)     All the Defendants, other than Lyondell, refined, marketed and/or

               otherwise supplied gasoline containing MTBE in the State (and areas affecting the

               waters of the State), when they knew, or reasonably should have known, that: (i)

               such gasoline would be placed into leaking gasoline storage and delivery systems;

               (ii) MTBE would be released even more readily than the constituents of

               conventional gasoline from gasoline storage and delivery systems; and (iii) when

               released into the subsurface, MTBE would spread farther and faster than other

               components of gasoline, resist biodegradation, contaminate ground water,

               including drinking water supplies, and, ultimately, be difficult and costly to

               remove from the water.

               (b)     Defendants Hess, Citgo, Chevron, ConocoPhillips, El Paso, ExxonMobil,

               Gulf, Shell, Sunoco, Valero, BP, Unocal, and ARCO had first-hand knowledge

                                                 32
      Case
      Case1:20-cv-00631-RMB
           1:08-cv-00312-VSB Document
                             Document 20-9 Filed06/19/12
                                      232 Filed 02/18/20 Page
                                                         Page33
                                                              34of
                                                                of58
                                                                   59




               and expenence regarding leaking gasoline storage and delivery systems and

               release of MTBE to ground water therefrom. These Defendants obtained such

               first-hand knowledge and experience because each of them owned, operated

               and/or controlled individual gasoline stations with leaking gasoline storage and

               delivery systems, including gasoline stations in the State.

               (c)     Defendants Hess, Citgo, Chevron, ConocoPhillips, ExxonMobil, Gulf,

               Lyondell, Shell, Sunoco, Valero, BP, Unocal, ARCO, and Equilon engaged in

               separate and joint activities to suppress, conceal and/or minimize information

               regarding the hazards of MTBE in order to mislead government agencies,

               including plaintiffDEP, and the public, regarding the hazards ofMTBE.

        127.   The public nuisance caused, contributed to, maintained, and/or participated in by

the Defendants has caused and/or threatens to cause substantial injury to the waters of the State,

in which the State has significant property rights, trust responsibilities, and statutory obligations.

        128.   The contamination of the waters of the State with MTBE alleged herein has

varied over time and has not yet ceased. MTBE continues to threaten, migrate into and enter the

waters of the State.

        129.   As a direct and proximate result of the Defendants' acts and omissions as alleged

herein, plaintiffs DEP and the Administrator have incurred, are incurring, and will continue to

incur substantial costs including costs relating to:

               (a)     the investigation and cleanup and removal of the discharged MTBE;

               (b)     the restoration of waters of the State contaminated by discharges of MTBE

               and gasoline containing MTBE; and



                                                  33
       Case
       Case1:20-cv-00631-RMB
            1:08-cv-00312-VSB Document
                              Document 20-9 Filed06/19/12
                                       232 Filed 02/18/20 Page
                                                          Page34
                                                               35of
                                                                 of58
                                                                    59




                (c)      the institution of corrective measures including monitoring of all public

                and private drinking water supplies for the presence of MTBE, provision of

                interim water supplies to residents whose water supplies have been contaminated

                due to such discharges, the establishment of acceptable sources of potable water

                to injured members of the public, and other necessary remedial actions, all at

                significant expense, loss, and damage.

        130.    As a further direct and proximate result of the acts and omissions of the

Defendants alleged in this Complaint, plaintiffs DEP and the Administrator have sustained, are

sustaining, and will sustain, other substantial expenses for which the Defendants are jointly and

severally liable.

        131.    The InJunes to the waters of the State caused and/or threatened by the

Defendants' acts and omissions as alleged herein are indivisible.

                                     PRAYER FOR RELIEF

        WHEREFORE, plaintiffs DEP and the Administrator pray that this Court:

                a.       Enter declaratory judgment against the Defendants, jointly and severally,

                for all costs to abate the nuisance, including the costs to investigate, clean up and

                remove, restore, treat, monitor and otherwise respond to MTBE in the waters of

                the State so that such waters are restored to their original condition, and for all

                damages to compensate the citizens of New Jersey for the lost interim value and

                benefits of their water resources during all times of injury caused by MTBE, and

                for such orders as may be necessary to provide full relief to address risks to the

                State;



                                                 34
Case
Case1:20-cv-00631-RMB
     1:08-cv-00312-VSB Document
                       Document 20-9 Filed06/19/12
                                232 Filed 02/18/20 Page
                                                   Page35
                                                        36of
                                                          of58
                                                             59




      b.      Enter an order assessing the Defendants for all reasonable costs incurred

      related to the abatement of the nuisance, including the costs of investigation,

      cleanup and removal, restoration, treatment, and monitoring, directly or indirectly

      resulting from the contamination of the waters of the State with MTBE, including

      the costs of:

                      (1)    past and future testing all public and private drinking water

              supplies for the presence of MTBE;

                      (2)    past and future treatment of all drinking water supplies

              containing detectable levels of MTBE until restored to non-detectable

              levels and provision of alternate water supplies, where appropriate; and

                      (3)    past and future monitoring of other waters of the State to

              detect the presence of MTBE and restoration of such waters to their pre-

              discharge condition;

      c.      Enter an order assessing the Defendants for all reasonable costs that will

      be incurred related to abatement of the nuisance, including the costs of the

      investigation, cleanup and removal, restoration, treatment, and monitoring,

      directly or indirectly resulting from the contamination of the waters of the State

      with MTBE, including the costs of:

                      (1)    past and future testing all public and private drinking water

              supplies for the presence of MTBE;

                      (2)    past and future treatment of all drinking water supplies

              containing detectable levels of MTBE until restored to non-detectable

              levels and provision of alternate water supplies, where appropriate; and

                                       35
Case
Case1:20-cv-00631-RMB
     1:08-cv-00312-VSB Document
                       Document 20-9 Filed06/19/12
                                232 Filed 02/18/20 Page
                                                   Page36
                                                        37of
                                                          of58
                                                             59




                     (3)     past and future monitoring of other waters of the State to

             detect the presence of MTBE and restoration of such waters to their pre-

             discharge condition;

      d.     Enter an order assessing the Defendants for all damages in an amount at

      least equal to the full cost of restoring the waters of the State to their original

      condition prior to the contamination of such waters with MTBE;

      e.     Enter an order assessing the Defendants for all other costs sustained by

      plaintiffs DEP and the Administrator as a direct and proximate result of the

      Defendants' acts and omissions alleged herein, including remedial, administrative,

      oversight and legal expenses incurred or to be incurred to abate the nuisance;

      f.     Enter an order against the Defendants for all appropriate injunctive relief

      to investigate, abate, and mitigate the MTBE contamination of waters of the State;

      g.     Enter an order against the Defendants requiring them to compensate

      plaintiffs DEP and the Administrator to the extent the Defendants have been, or

      will be, unjustly enriched;

      h.     Enter an order assessing the Defendants for punitive damages          III   an

      amount to be determined by this Court;

      1.      Award plaintiffs DEP and the Administrator costs and fees in this action,

      including reasonable attorneys' fees, incurred in prosecuting this action, together

      with prejudgment interest, to the full extent permitted by law; and

      J.     A ward plaintiffs D EP and the Administrator such other relief as this Court

      deems appropriate.



                                       36
       Case
       Case1:20-cv-00631-RMB
            1:08-cv-00312-VSB Document
                              Document 20-9 Filed06/19/12
                                       232 Filed 02/18/20 Page
                                                          Page37
                                                               38of
                                                                 of58
                                                                    59




                                             COUNT III

        (Strict Liability Under N.J.S.A. 58:10-23.11 to -23.24 Against All Defendants)

        132.    The Plaintiffs reallege paragraphs 1 through 131 above, and by this reference

incorporate them as though set forth in full.

        133.    Each Defendant is a "person" within the meaning ofN.J.S.A. 58:10-23.11b.

        134.    MTBE is a hazardous substance as defined in N.J.S.A. 58: 10-23.11 b.

        135.    The discharge of any hazardous substance into the waters of the State, or onto the

lands of the State, is prohibited. N.J.S.A. 58:10-23.11c.

        136.    Except as otherwise exempted under N.J.S.A. 58:10-23.11g.12, the discharge of

hazardous substances is a violation of the Spill Act, for which any person who is the discharger

of, or is in any way responsible for, any hazardous substance that is discharged, is strictly liable,

jointly and severally, without regard to fault. N.J.S.A. 58:10-23.11g.c.(1).

        137.    Except as otherwise provided in N.J.S.A. 58:10-23.11g.12, any person who

discharges a hazardous substance, or is in any way responsible for any hazardous substance that

is discharged, shall be strictly liable, jointly and severally, without regard to fault for all cleanup

and removal costs no matter by whom incurred. N.J.S.A. 58:10-23.11g.(c). Such person shall

also be strictly liable, jointly and severally, without regard to fault, for all cleanup and removal

costs incurred by plaintiffDEP or a local unit pursuant to N.J.S.A. 58:10-23.11f.

        138.    The Defendants are in any way responsible for MTBE and gasoline containing

MTBE that was discharged into the waters or onto the land of the State in violation ofN.J.S.A.

58:10-23.11 to -23.24.




                                                  37
       Case
       Case1:20-cv-00631-RMB
            1:08-cv-00312-VSB Document
                              Document 20-9 Filed06/19/12
                                       232 Filed 02/18/20 Page
                                                          Page38
                                                               39of
                                                                 of58
                                                                    59




        139.    As a direct or indirect result of such violations, plaintiffs DEP and the

Administrator have incurred, are incurring, and will continue to incur substantial costs including

costs relating to:

                (a)    the investigation and cleanup and removal of the discharged MTBE;

                (b)    the restoration of waters of the State contaminated by discharges of MTBE

                and gasoline containing MTBE;

                (c)    the compensation of the citizens of New Jersey for the lost interim value

                and benefits of the waters of the State as a result of the contamination of such

                waters with MTBE; and

                (d)    the institution of corrective measures including monitoring of all public

                and private drinking water supplies for the presence of MTBE, provision of

                interim water supplies to residents whose water supplies have been contaminated

                due to such discharges, the establishment of acceptable sources of potable water

                to injured members of the public, and other necessary remedial actions, all at

                significant expense, loss, and damage.

        140.    The costs and damages plaintiffs DEP and the Administrator have incurred, and

will incur, are "cleanup and removal costs" within the meaning ofN.J.S.A. 58:10-23.l1b.

        141.    The Defendants are strictly, jointly and severally liable for any and all such

cleanup and removal costs and damages that plaintiffs DEP and the Administrator have incurred,

are incurring, and will incur, as a result of the Defendants' actions.

                                     PRAYER FOR RELIEF

        WHEREFORE, plaintiffs DEP and the Administrator pray that this Court:



                                                 38
Case
Case1:20-cv-00631-RMB
     1:08-cv-00312-VSB Document
                       Document 20-9 Filed06/19/12
                                232 Filed 02/18/20 Page
                                                   Page39
                                                        40of
                                                          of58
                                                             59




      a.     Enter declaratory judgment against the Defendants, jointly and severally,

      for all costs to investigate, clean up and remove, restore, treat, monitor and

      otherwise respond to the discharge of MTBE into the waters of the State so that

      such waters are restored to their original condition, and for all other relief to

      compensate the citizens of New Jersey for the lost interim value and benefits of

      their water resources during all times of injury caused by MTBE, and for such

      orders as may be necessary to provide full relief to address risks to the State.

      b.     Enter an order assessing the Defendants for all reasonable costs incurred

      related to investigation, cleanup and removal, treatment, monitoring, and

      restoration, directly or indirectly resulting from the discharge of MTBE into the

      waters of the State, including the costs of:

                     (1)     past and future testing of all public and private drinking

             water supplies for the presence of MTBE;

                     (2)     past and future treatment of all drinking water supplies

             containing detectable levels of MTBE until restored to non-detectable

             levels and provision of alternate water supplies, where appropriate; and

                     (3)     past and future monitoring of other waters of the State to

             detect the presence of MTBE and restoration of such waters to their pre-

             discharge condition;

      c.     Enter an order assessing the Defendants for all reasonable costs that will

      be incurred related to the investigation, cleanup and removal, restoration,

      treatment, and monitoring, directly or indirectly resulting from the contamination

      of the waters of the State with MTBE, including the costs of:

                                        39
Case
Case1:20-cv-00631-RMB
     1:08-cv-00312-VSB Document
                       Document 20-9 Filed06/19/12
                                232 Filed 02/18/20 Page
                                                   Page40
                                                        41of
                                                          of58
                                                             59




                     (1)    past and future testing of all public and private drinking

             water supplies for the presence of MTBE;

                     (2)    past and future treatment of all drinking water supplies

             containing detectable levels of MTBE until restored to non-detectable

             levels and provision of alternate water supplies, where appropriate; and

                     (3)    past and future monitoring of other waters of the State to

             detect the presence of MTBE and restoration of such waters to their pre-

             discharge condition;

      d.     Enter an order assessing the Defendants for all damages in an amount at

      least equal to the full cost of restoring the waters of the State to their original

      condition prior to the contamination of such waters with MTBE;

      e.     Enter an order assessing the Defendants for all other damages sustained by

      plaintiffs DEP and the Administrator as a direct and proximate result of the

      Defendants' acts and omissions alleged herein, including remedial, administrative,

      oversight and legal expenses and compensation for damage to waters of the State.

      f.     Enter an order against the Defendants for all appropriate injunctive relief

      to abate or mitigate the MTBE contamination of waters of the State;

      g.     Award plaintiffs DEP and the Administrator costs and fees in this action,

      including reasonable attorneys' fees, incurred in prosecuting this action, together

      with prejudgment interest, to the full extent permitted by law; and

      h.     Award plaintiffs DEP and the Administrator such other relief as this Court

      deems appropriate.



                                       40
       Case
       Case1:20-cv-00631-RMB
            1:08-cv-00312-VSB Document
                              Document 20-9 Filed06/19/12
                                       232 Filed 02/18/20 Page
                                                          Page41
                                                               42of
                                                                 of58
                                                                    59




                                            COUNT IV

            (Strict Liability Under N.J.S.A. 58:10A-l to -35 Against All Defendants)

        142.    The Plaintiffs reallege paragraphs 1 through 141 above and by reference

incorporate them as though set forth in full.

        143.    Each Defendant is a "person" within the meaning ofN.1.S.A. 58:10A-3.

        144.    MTBE and gasoline containing MTBE are "pollutants" as defined in N.J.S.A.

58:10A-3.

        145.    Except as otherwise exempted pursuant to N.1.S.A. 58:10A-6d. and p., it is

unlawful for any person to discharge any pollutant except to the extent the discharge conforms

with a valid New Jersey Pollutant Discharge Elimination System permit issued by plaintiff

Commissioner pursuant to the Water Pollution Control Act, or pursuant to a valid National

Pollutant Discharge Elimination System permit issued pursuant to the federal Water Pollution

Control Act, 33 U.S.C.A. §§ 1251 to - 1387. N.J.S.A. 58:10A-6a.

        146.    The unauthorized discharge of pollutants is a violation of the Water Pollution

Control Act for which any person who is the discharger is strictly liable, without regard to fault.

N.J.S.A. 58:10A-6a.

        147.    Certain of the Defendants discharged pollutants to the waters of the State within

the meaning ofN.J.S.A. 58:10A-3e., which pollutants included MTBE and gasoline containing

MTBE.

        148.    As a direct or indirect result of such violations, plaintiff DEP has incurred, is

incurring, and will continue to incur substantial costs including costs relating to:

                (a)    the investigation and cleanup and removal of the discharged MTBE;



                                                 41
      Case
      Case1:20-cv-00631-RMB
           1:08-cv-00312-VSB Document
                             Document 20-9 Filed06/19/12
                                      232 Filed 02/18/20 Page
                                                         Page42
                                                              43of
                                                                of58
                                                                   59




               (b)    the restoration of waters of the State contaminated by discharges of MTBE

               and gasoline containing MTBE;

               (c)    the compensation of the citizens of New Jersey for the lost interim value

               and benefits of the waters of the State as a result of the contamination of such

               waters with MTBE; and

               (d)    the institution of corrective measures including monitoring of all public

               and private drinking water supplies for the presence of MTBE, provision of

               interim water supplies to residents whose water supplies have been contaminated

               due to such discharges, the establishment of acceptable sources of potable water

               to injured members of the public, and other necessary remedial actions, all at

               significant expense, loss, and damage.

        149.   Plaintiff DEP also has incurred, and will continue to incur, costs and damages,

including compensatory damages and all other actual damages for waters of the State that have

been, or may be, lost or destroyed as a result of the discharge of MTBE and gasoline containing

MTBE.

        150.   The costs and damages plaintiff DEP has incurred, and will incur, are recoverable

within the meaning ofN.J.S.A. 58:10A-I0c.(2)-(4).

        151.   Certain of the Defendants discharged pollutants, which discharges were neither

permitted pursuant to N.J.S.A. 58:10A-6a., nor exempted pursuant to N.J.S.A. 58:10A-6d. or

N.J.S.A. 58:10A-6p., and are liable, without regard to fault, for all costs and damages, including

compensatory damages and all other actual damages for waters of the State that have been, or

may be, lost or destroyed as a result of the discharge of MTBE and gasoline containing MTBE.

N.J.S.A.58:10A-6a.

                                               42
       Case
       Case1:20-cv-00631-RMB
            1:08-cv-00312-VSB Document
                              Document 20-9 Filed06/19/12
                                       232 Filed 02/18/20 Page
                                                          Page43
                                                               44of
                                                                 of58
                                                                    59




        152.   Pursuant to N.J.S.A. 58:10A-10c., plaintiff Commissioner may bring an action in

the Superior Court for injunctive relief, N.J.S.A. 58:10A-lOc.(1); for the reasonable costs of any

investigation, inspection, or monitoring survey which led to establishment of the violation,

including the costs of preparing and litigating the case, N.J.S.A. 58: 10c.(2); for any reasonable

cost incurred by the State in removing, correcting, or terminating the adverse effects upon water

quality resulting from any unauthorized discharge of pollutants for which action under this

subsection may have been brought, N.J.S.A. 58:10A-10c.(3); for compensatory damages and any

other actual damages for any natural resource of this State, including waters of the State, that has

been, or may be, lost or destroyed as a result of the unauthorized discharge of pollutants,

N.J.S.A. 58:10A-10c.(4); and for the actual amount of any economic benefits accruing to the

violator from any violation, including savings realized from avoided capital or noncapital costs

resulting from the violation, the return earned or that may be earned on the amount of avoided

costs, any benefits accruing as a result of a competitive market advantage enjoyed by reason of

the violation, or any other benefit resulting from the violation, N.J.S.A. 58:10A-10c.(5).

                                    PRAYER FOR RELIEF

       WHEREFORE, plaintiff Commissioner prays that this Court:

               a.      Enter declaratory judgment against the Defendants, jointly and severally,

               for all costs to investigate, clean up and remove, restore, replace, treat, monitor

               and otherwise respond to the discharge of MTBE into the waters of the State so

               that such waters are restored to their original condition, and for all other relief to

               compensate the citizens of New Jersey for the lost interim value and benefits of

               their water resources during all times of injury caused by MTBE, and for such

               orders as may be necessary to provide full relief to address risks to the State;

                                                 43
Case
Case1:20-cv-00631-RMB
     1:08-cv-00312-VSB Document
                       Document 20-9 Filed06/19/12
                                232 Filed 02/18/20 Page
                                                   Page44
                                                        45of
                                                          of58
                                                             59




      b.      Enter an order assessing the Defendants for all reasonable costs incurred

      related to investigation, cleanup and removal, treatment, monitoring, restoration,

      and replacement directly or indirectly resulting from the discharge of MIBE into

      the waters of the State, including the costs of:

                     (1)     past and future testing of all public and private drinking

             water supplies for the presence of MIBE;

                     (2)     past and future treatment of all drinking water supplies

             containing detectable levels of MIBE until restored to non-detectable

             levels and provision of alternate water supplies, where appropriate; and

                     (3)     past and future monitoring of other waters of the State to

             detect the presence of MIBE and restoration of such waters to their pre-

             discharge condition;

      c.     Enter an order assessing the Defendants for all reasonable costs that will

      be incurred related to the investigation, cleanup and removal, restoration,

      replacement, treatment, and monitoring, directly or indirectly resulting from the

      contamination of the waters of the State with MIBE, including the costs of:

                     (1)     past and future testing of all public and private drinking

             water supplies for the presence of MIBE;

                     (2)     past and future treatment of all drinking water supplies

             containing detectable levels of MIBE until restored to non-detectable

             levels and provision of alternate water supplies, where appropriate; and




                                        44
      Case
      Case1:20-cv-00631-RMB
           1:08-cv-00312-VSB Document
                             Document 20-9 Filed06/19/12
                                      232 Filed 02/18/20 Page
                                                         Page45
                                                              46of
                                                                of58
                                                                   59




                                (3)       past and future monitoring of other waters of the State to

                       detect the presence of MTBE and restoration of such waters to their pre-

                       discharge condition;

               d.      Enter an order assessing the Defendants for all damages in an amount at

               least equal to the full cost of restoring the waters of the State to their original

               condition prior to the contamination of such waters with MTBE and for the

               economic benefit enjoyed by such Defendants due to their violation of the Water

               Pollution Control Act;

               e.      Enter an order assessing the Defendants for all other damages sustained as

               a direct and proximate result of the Defendants' acts and omissions alleged herein,

               including      remedial,    administrative,   oversight   and   legal   expenses   and

               compensation for damage to waters of the State.

               f.      Enter an order against the Defendants for all appropriate injunctive relief

               to abate or mitigate the MTBE contamination of waters of the State;

               g.      Award plaintiff Commissioner her costs and fees in this action, including

               reasonable attorneys' fees, incurred in prosecuting this action, together with

               prejudgment interest, to the full extent permitted by law; and

               h.      Award plaintiff Commissioner such other relief as this Court deems

               appropriate.

                                               COUNT V

                                 (Trespass Against All Defendants)

        153.   The Plaintiffs reallege paragraphs 1 through 152 above, and by this reference

incorporate them as though set forth in full.

                                                   45
      Case
      Case1:20-cv-00631-RMB
           1:08-cv-00312-VSB Document
                             Document 20-9 Filed06/19/12
                                      232 Filed 02/18/20 Page
                                                         Page46
                                                              47of
                                                                of58
                                                                   59




        154.   The State is the owner and actual possessor of property rights and interests in the

waters of the State, which the State also holds in trust for the benefit of its citizens. The State is

in exclusive possession of these waters with the exception of times when the State grants a

permit for certain limited uses of such waters. These property rights and interests include, but

are not limited to, plaintiff DEP's control over waters of the State and plaintiffs DEP's and the

Administrator's statutory responsibilities to protect the quality of such waters from

contamination and pollution.

       155.    The Defendants manufactured, refined, marketed and/or otherwise supplied

MTBE and/or gasoline containing MTBE.

       156.    Among other things, the Defendants caused MTBE to enter, invade, intrude upon

and injure the waters of the State, trespassing upon the State's exclusive possession of such

waters, as follows:

               (a)     Defendant Lyondell manufactured, promoted and supplied MTBE to

               refiners when it knew that it was substantially certain that: (i) the refiners would

               in turn blend the MTBE into gasoline; (ii) such gasoline containing MTBE would

               then be placed into leaking gasoline storage and delivery systems, including those

               in the State; (iii) MTBE would be discharged even more readily than the

               constituents of conventional gasoline from gasoline storage and delivery systems;

               and (iv) when discharged into the subsurface, MTBE would spread farther and

               faster than other components of gasoline, resist biodegradation, contaminate

               waters of the State, including drinking water supplies, and, ultimately, be difficult

               and costly to find and remove from the water.



                                                 46
Case
Case1:20-cv-00631-RMB
     1:08-cv-00312-VSB Document
                       Document 20-9 Filed06/19/12
                                232 Filed 02/18/20 Page
                                                   Page47
                                                        48of
                                                          of58
                                                             59




      (b)    The other Defendants refined, marketed and/or otherwise supplied

      gasoline containing MTBE that was delivered into the State (or areas affecting the

      waters of the State), when they knew that: (i) such gasoline would be placed into

      leaking gasoline storage and delivery systems; (ii) MTBE would be discharged

      even more readily than the constituents of conventional gasoline from gasoline

      storage and delivery systems; and (iii) when discharged into the subsurface,

      MTBE would spread farther and faster than other components of gasoline, resist

      biodegradation, contaminate ground water, including drinking water supplies,

      and, ultimately, be difficult and costly to remove from the water.

      (c)    Defendants Hess, Citgo, Chevron, ConocoPhillips, EI Paso, ExxonMobil,

      Gulf, Shell, Sunoco, Valero, BP, Unocal, and ARCO had first-hand knowledge

      and experience regarding leaking gasoline storage and delivery systems and

      discharges of MTBE to ground water therefrom. These Defendants obtained such

      first-hand knowledge and experience because each of them owned, operated

      and/or controlled individual gasoline stations with leaking gasoline storage and

      delivery systems, including gasoline stations in the State.

      (d)    The Defendants manufactured, refined, marketed, promoted and/or

      otherwise supplied MTBE to downstream handlers when they knew that it was

      substantially certain that MTBE would: (i) be discharged into the environment

      from commercial and consumer uses and sources in the State other than gasoline

      storage and delivery systems; and (ii) contaminate the waters of the State.

      (e)    Despite their knowledge that water contamination with MTBE was the

      inevitable consequence of their conduct as alleged herein, the Defendants failed to

                                       47
       Case
       Case1:20-cv-00631-RMB
            1:08-cv-00312-VSB Document
                              Document 20-9 Filed06/19/12
                                       232 Filed 02/18/20 Page
                                                          Page48
                                                               49of
                                                                 of58
                                                                    59




                provide any warmngs or special instructions, or take any other precautionary

                measures to prevent or mitigate such contamination.

                (f)    Defendants Hess, Citgo, Chevron, ConocoPhillips, ExxonMobil, Gulf,

                Lyondell, Shell, Sunoco, Valero, BP, Unocal, ARCO, and Equilon engaged in

                separate and joint activities to suppress, conceal and/or minimize information

                regarding the hazards of MTBE in order to mislead government agencies and

                officials, including the Plaintiffs, and the public regarding the hazards of MTBE.

        157.    The contamination of the waters of the State with MTBE alleged herein has

varied over time and has not yet ceased. MTBE continues to threaten, migrate into and enter the

waters of the State.

        158.    The State has not consented to, and does not consent to, the trespass alleged

herein. The Defendants knew or reasonably should have known that the State would not consent

to this trespass.

        159.    As a direct and proximate result of the Defendants' acts and omissions, plaintiffs

DEP and the Administrator have incurred, are incurring, and will continue to incur investigation,

cleanup and removal, restoration, treatment, and monitoring costs and expenses related to

contamination of the waters of the State with MTBE, for which the Defendants are jointly and

severally liable.

        160.    As a further direct and proximate result of the acts and omissions of the

Defendants, plaintiffs DEP and the Administrator have sustained and will sustain other

substantial expenses and damages, for which the Defendants are jointly and severally liable.

        161.    The injuries to the waters of the State caused and/or threatened by the

Defendants' acts and omissions as alleged herein are indivisible.

                                                 48
Case
Case1:20-cv-00631-RMB
     1:08-cv-00312-VSB Document
                       Document 20-9 Filed06/19/12
                                232 Filed 02/18/20 Page
                                                   Page49
                                                        50of
                                                          of58
                                                             59




                           PRAYER FOR RELIEF

WHEREFORE, plaintiffs DEP and the Administrator pray that this Court:

      a.      Enter declaratory judgment against the Defendants, jointly and severally,

      for all costs to investigate, clean up and remove, restore, treat, monitor and

      otherwise respond to the discharge of MTBE into the waters of the State so that

      such waters are restored to their original condition, and for all damages to

      compensate the citizens of New Jersey for the lost interim value and benefits of

      their water resources during all times of injury caused by MTBE, and for such

      orders as may be necessary to provide full relief to address risks to the State.

      b.     Enter an order assessing the Defendants for all reasonable costs incurred

      related to investigation, cleanup and removal, treatment, monitoring, and

      restoration, directly or indirectly resulting from the discharge of MTBE into the

      waters of the State, including the costs of:

                     (1)     past and future testing of all public and private drinking

             water supplies for the presence of MTBE;

                     (2)     past and future treatment of all drinking water supplies

             containing detectable levels of MTBE until restored to non-detectable

             levels and provision of alternate water supplies, where appropriate; and

                     (3)     past and future monitoring of other waters of the State to

             detect the presence of MTBE and restoration of such waters to their pre-

             discharge condition;

      c.     Enter an order assessing the Defendants for all reasonable costs that will

      be incurred related to the investigation, cleanup and removal, restoration,

                                        49
Case
Case1:20-cv-00631-RMB
     1:08-cv-00312-VSB Document
                       Document 20-9 Filed06/19/12
                                232 Filed 02/18/20 Page
                                                   Page50
                                                        51of
                                                          of58
                                                             59




      treatment, and monitoring, directly or indirectly resulting from the contamination

      of the waters of the State with MTBE, including the costs of:

                     (l)    past and future testing of all public and private drinking

             water supplies for the presence of MTBE;

                     (2)    past and future treatment of all drinking water supplies

             containing detectable levels of MTBE until restored to non-detectable

             levels and provision of alternate water supplies, where appropriate; and

                     (3)    past and future monitoring of other waters of the State to

             detect the presence of MTBE and restoration of such waters to their pre-

             discharge condition;

      d.     Enter an order assessing the Defendants for all damages in an amount at

      least equal to the full cost of restoring the waters of the State to their original

      condition prior to the contamination of such waters with MTBE;

      e.     Enter an order assessing the Defendants for all other damages sustained by

      Plaintiffs DEP and the Administrator as a direct and proximate result of the

      Defendants' acts and omissions alleged herein, including remedial, administrative,

      oversight and legal expenses and compensation for damage to waters of the State;

      f.     Enter an order against the Defendants for all appropriate injunctive relief

      to abate or mitigate the MTBE contamination of waters of the State;

      g.     Enter an order assessing the Defendants for punitive damages in an

      amount to be determined by this Court;




                                      50
      Case
      Case1:20-cv-00631-RMB
           1:08-cv-00312-VSB Document
                             Document 20-9 Filed06/19/12
                                      232 Filed 02/18/20 Page
                                                         Page51
                                                              52of
                                                                of58
                                                                   59




                h.      Enter an order against the Defendants requiring them to compensate

                plaintiffs DEP and the Administrator to the extent the Defendants have been, or

                will be, unjustly enriched;

                1.      Award plaintiffs DEP and the Administrator costs and fees in this action,

                including reasonable attorneys' fees, incurred in prosecuting this action, together

                with prejudgment interest, to the full extent permitted by law; and

               J.       Award plaintiffs DEP and the Administrator such other relief as this Court

                deems appropriate.

                                              COUNT VI

                               (Negligence Against All Defendants)

        162.    The Plaintiffs reallege paragraphs 1 through 161 above, and by this reference

incorporate them as though set forth in full.

        163.    The Defendants had a duty to plaintiffs DEP and the Administrator to exercise

due care in the design, manufacture, formulation, handling, control, disposal, marketing, sale,

testing, labeling, use, and instructions for use of MTBE and/or gasoline containing MTBE.

        164.    Defendants so negligently, carelessly, and recklessly designed, manufactured,

formulated, handled, labeled, instructed, controlled (or failed to control), tested (or failed to test),

marketed, sold and otherwise distributed MTBE and gasoline containing MTBE that they

breached their duties and directly and proximately caused MTBE to contaminate and threaten the

waters of the State, resulting in the damages alleged in this Complaint.

        165.    The Defendants failed to conduct reasonable, appropriate or adequate scientific

studies to evaluate the environmental fate and transport characteristics of MTBE, and/or the

likelihood that use of MTBE as a component of gasoline would pollute public water supplies,

                                                  51
      Case
      Case1:20-cv-00631-RMB
           1:08-cv-00312-VSB Document
                             Document 20-9 Filed06/19/12
                                      232 Filed 02/18/20 Page
                                                         Page52
                                                              53of
                                                                of58
                                                                   59




render drinking water unusable and unsafe, and threaten public health and welfare and the

environment.

       166.    Defendant Lyondell, among other things, manufactured, promoted and/or

otherwise supplied MTBE to refiners when it knew, or reasonably should have known, that:

               (a)    the refiners would in turn blend the MTBE into gasoline;

               (b)    such gasoline containing MTBE would then be placed into leaking

               gasoline storage and delivery systems, including those in the State;

               (c)    MTBE would be discharged even more readily than the constituents of

               conventional gasoline from gasoline storage and delivery systems; and

               (d)    when discharged into the subsurface, MTBE would spread farther and

               faster than other components of gasoline, resist biodegradation, contaminate

               waters of the State, including drinking water supplies, and, ultimately, be difficult

               and costly to find and remove from the water.

       167.    The other Defendants among other things, refined, marketed and/or otherwise

supplied gasoline containing MTBE that was delivered into the State and/or in areas affecting

waters of the State, when they knew, or reasonably should have known, that:

               (a)    such gasoline would be placed into leaking gasoline storage and delivery

               systems;

               (b)    MTBE would be discharged even more readily than the constituents of

               conventional gasoline from gasoline storage and delivery systems; and

               (c)    when discharged into the subsurface, MTBE would spread farther and

               faster than other components of gasoline, resist biodegradation, contaminate



                                                52
      Case
      Case1:20-cv-00631-RMB
           1:08-cv-00312-VSB Document
                             Document 20-9 Filed06/19/12
                                      232 Filed 02/18/20 Page
                                                         Page53
                                                              54of
                                                                of58
                                                                   59




                 waters of the State, including drinking water supplies, and, ultimately, be difficult

                 and costly to remove from the water.

        168.     Defendants Hess, Citgo, Chevron, ConocoPhillips, EI Paso, ExxonMobil, Gulf,

Shell, Sunoco, Valero, BP, Unocal, and ARCO also had first-hand knowledge and experience

regarding leaking gasoline storage and delivery systems and releases of MTBE to ground water

therefrom. These Defendants obtained such first-hand knowledge and experience because each

of them owned, operated and/or controlled individual gasoline stations with leaking gasoline

storage and delivery systems, including gasoline stations in the State.

        169.     The Defendants manufactured, refined, marketed, promoted and/or otherwise

supplied MTBE and/or gasoline containing MTBE to downstream handlers when they knew, or

reasonably should have known, that MTBE would: (a) be discharged into the environment from

commercial and consumer uses and sources in the State other than gasoline storage and delivery

systems; and (b) contaminate the waters of the State.

        170.     Despite their knowledge that water contamination with MTBE was the inevitable

consequence of their conduct as alleged herein, the Defendants failed to provide any warnings or

special instructions, or take any other precautionary measures to prevent or mitigate such

contamination.

       171.      In light of the facts alleged herein, the Defendants breached their duty to use due

care in the design, manufacture, formulation, handling, control, marketing, sale, testing, labeling,

use, and instructions for use of MTBE and/or gasoline containing MTBE.

       172.      As a direct and proximate result of the Defendants' acts and omissions as alleged

herein, plaintiffs DEP and the Administrator have incurred, are incurring, and will continue to

incur investigation, cleanup and removal, treatment, monitoring, and restoration costs and

                                                  53
      Case
      Case1:20-cv-00631-RMB
           1:08-cv-00312-VSB Document
                             Document 20-9 Filed06/19/12
                                      232 Filed 02/18/20 Page
                                                         Page54
                                                              55of
                                                                of58
                                                                   59




expenses related to contamination of the waters of the State with MTBE, for which the

Defendants are jointly and severally liable.

        173.    As a further direct and proximate result of the acts and omissions of the

Defendants alleged in this Complaint, plaintiffs DEP and the Administrator have sustained and

will sustain other substantial expenses and damages for which the Defendants are jointly and

severally liable.

        174.    The lllJunes to the waters of the State caused and/or threatened by the

Defendants' acts and omissions as alleged herein are indivisible.

                                     PRAYER FOR RELIEF

        WHEREFORE, plaintiffs DEP and the Administrator pray that this Court:

                a.     Enter declaratory judgment against the Defendants, jointly and severally,

                for all costs to investigate, clean up and remove, restore, treat, monitor and

                otherwise respond to the discharge of MTBE into the waters of the State so that

                such waters are restored to their original condition, and for all damages to

                compensate the citizens of New Jersey for the lost interim value and benefits of

                their water resources during all times of injury caused by MTBE, and for such

                orders as may be necessary to provide full relief to address risks to the State;

                b.     Enter an order assessing the Defendants for all reasonable costs incurred

                related to investigation, cleanup and removal, treatment, monitoring, and

                restoration, directly or indirectly resulting from the discharge of MTBE into the

                waters of the State, including the costs of:

                               (1)     past and future testing of all public and private drinking

                       water supplies for the presence of MTBE;

                                                  54
Case
Case1:20-cv-00631-RMB
     1:08-cv-00312-VSB Document
                       Document 20-9 Filed06/19/12
                                232 Filed 02/18/20 Page
                                                   Page55
                                                        56of
                                                          of58
                                                             59




                     (2)    past and future treatment of all drinking water supplies

             containing detectable levels of MTBE until restored to non-detectable

             levels and provision of alternate water supplies, where appropriate; and

                     (3)    past and future monitoring of other waters of the State to

             detect the presence of MTBE and restoration of such waters to their pre-

             discharge condition;

      c.     Enter an order assessing the Defendants for all reasonable costs that will

      be incurred related to the investigation, cleanup and removal, restoration,

      treatment, and monitoring, directly or indirectly resulting from the contamination

      of the waters of the State with MTBE, including the costs of:

                     (l)    past and future testing of all public and private drinking

             water supplies for the presence of MTBE;

                     (2)    past and future treatment of all drinking water supplies

             containing detectable levels of MTBE until restored to non-detectable

             levels and provision of alternate water supplies, where appropriate; and

                     (3)    past and future monitoring of other waters of the State to

             detect the presence of MTBE and restoration of such waters to their pre-

             discharge condition;

      d.     Enter an order assessing the Defendants for all damages in an amount at

      least equal to the full cost of restoring the waters of the State to their original

      condition prior to the contamination of such waters with MTBE;

      e.     Enter an order assessing the Defendants for all other damages sustained by

      plaintiffs DEP and the Administrator as a direct and proximate result of the

                                      55
       Case
       Case1:20-cv-00631-RMB
            1:08-cv-00312-VSB Document
                              Document 20-9 Filed06/19/12
                                       232 Filed 02/18/20 Page
                                                          Page56
                                                               57of
                                                                 of58
                                                                    59




                Defendants' acts and omissions alleged herein, including remedial, administrative,

                oversight and legal expenses and compensation for damage to waters of the State.

                f.     Enter an order against the Defendants for all appropriate injunctive relief

                to abate or mitigate the MTBE contamination of waters of the State;

                g.     Enter an order against the Defendants requiring them to compensate

                plaintiffs DEP and the Administrator to the extent the Defendants have been, or

                will be, unjustly enriched;

                h.     Award plaintiffs DEP and the Administrator their costs and fees in this

                action, including reasonable attorneys ' fees, incurred in prosecuting this action,

                together with prejudgment interest, to the full extent permitted by law; and

                1.     Award plaintiffs DEP and the Administrator such other relief as this Court

                deems appropriate.

        Plaintiffs are entitled to a trial by ajury and hereby demand a trial by ajury.



                                 Attorneys for Plaintiffs

BERGER & MONTAGUE, P.C.                              JEFFREY S. CHIESA
Special Counsel to the                               ATTORNEY GENERAL OF
Attorney General     ,• /                            NEW JERSEY

       ~ [t{/~
                                                     Gwen P. Farley
By:                                                  Deputy Attorney General
      Me III G. DaVIdoff, Esq.
      Daniel Berger, Esq.                            25 Market St.
      Tyler E. Wren, Esq.                            PO Box 093
      Russell D. Henkin, Esq.                        Trenton, NJ 08625-0093,
                                                     (609) 984-2845
1622 Locust Street                                   Email: Gwen.Farley@dol.lps.state.nj.us
Philadelphia, PAlO 103
(215) 875-3098
Email: twren@bm.net



                                                   56
      Case
      Case1:20-cv-00631-RMB
           1:08-cv-00312-VSB Document
                             Document 20-9 Filed06/19/12
                                      232 Filed 02/18/20 Page
                                                         Page57
                                                              58of
                                                                of58
                                                                   59




MILLER. AXLINE & SAWYER                   LAW OFFICES OF JOHN K. DEMA, P.C.
Special Counsel to the                    Special Counsel to the
Attorney General                          Attorney General
Duane C. Miller, Esq.                     John K. Dema, Esq.
Michael Axline, Esq.                      Scott E. Kauff, Esq.
Donald Mooney, Esq.
                                          11300 Rockville Pike, Suite 112
1050 Fulton Avenue, Suite 100             Rockville, Maryland 20852
Sacramento, CA 95825                      (301)881.5900
(916) 488-6688                            Email: jdema@lojkd.com
Email: maxline(@'toxictOlis.org




COHN, LIFLAND,
PEARLMAN, HERMANN &
KNOPF, L.L.P.
Special Counsel to the
Attorney General
Leonard Z. Kaufmann
Barry A. Knopf, Esq.

250 Pehle Ave., Suite 401.
Saddle Brook, NJ 07663.
(201) 845-9600
Email: LZK@NJLAWFIRM.COM




                                     57
      Case
      Case1:20-cv-00631-RMB
           1:08-cv-00312-VSB Document
                             Document 20-9 Filed06/19/12
                                      232 Filed 02/18/20 Page
                                                         Page58
                                                              59of
                                                                of58
                                                                   59




                                CERTIFICATION OF SERVICE

       I , Tyler E. Wren, Esq ., an attorney for Plaintiffs, certify that, on this date, a copy of

Plaintiffs' Fourth Amended Complaint was served upon all parties of record via the Court's

Electronic Case Filing System and via LexisNexis File and Serve.



                                                          ~£~
                                                        Ty]U E. Wren, Esq.


Dated: June 19, 2012




                                                  58
